Citation Nr: 0930357	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the hips and back.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran has active service from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In the Veteran's Notice of Disagreement received in June 
2007, he stated, "I would like an opportunity to discuss the 
claim with the DRO on an informal basis prior to issuance of 
a Statement of the Case."

In the Form 9 Substantive Appeal received in July 2008, the 
Veteran stated in pertinent part, "I want to point out that 
in my Notice of Disagreement I requested an informal 
conference with the Decision Review Officer under the 
provisions of 38 C.F.R. § 3.2600(c).  I was never afforded 
this consideration. . . . I again request that a hearing be 
provided, by a different Decision Review Officer, prior to 
perfection of this appeal."

In response to the July 2008 statement, the RO issued a 
letter to the Veteran including language from 38 C.F.R. 
§ 20.1304 regarding requests for personal hearings.  Although 
we acknowledge that the matter is not clear from the 
documentary record before us, the Board finds that the 
Veteran's statements, taken together, do constitute a request 
for a personal hearing at the RO, and that his request has 
been neither fulfilled nor withdrawn.


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
formal RO hearing at the Oakland RO, as 
requested, and as the RO's docket permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

